UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


Anthony DeWayne Moore,                        )
                                              )
               Petitioner,                    )
                                              )
       v.                                     )       Civil Action No. 10-1987 (EGS)
                                              )
United States Parole Commission et al.,       )
                                              )
                Respondents.                  )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of the petition for a writ of habeas

corpus brought by an inmate at the District of Columbia Jail. For the following reasons, the

Court denies the petition.

       The extraordinary remedy of habeas corpus is available to District of Columbia prisoners

upon a showing that the prisoner is “in custody in violation of the Constitution or laws or treaties

of the United States.” 28 U.S.C. § 2241(c)(3). Petitioner claims that he is “being illegally

incarcerated, pursuant to the issuance of a ‘parole violator warrant’ issued by a Bureau of the

Executive branch of government, not a ‘Judicial Warrant’ issued by a court of competent

jurisdiction.” Pet. at 1. He challenges the local statute governing supervised release, D.C. Code

§ 24-403.01, on the ground that its execution violates the separation of powers doctrine. Id.

       As the paroling authority for District of Columbia prisoners, the United States Parole

Commission is authorized by § 24-403.01(6) to grant, deny or revoke a District of Columbia

offender's parole supervision and to impose or modify his parole conditions. See D.C. Code

§ 24-131(a); Thompson v. District of Columbia Dep’t of Corrections, 511 F. Supp.2d 111, 114

(D.D.C. 2007). Because the foregoing statutes govern the execution of a judicially imposed
                                                2

sentence, “[t]he Parole Commission does not exercise a judicial function and its decisions do not

violate the separation of powers.” Montgomery v. U.S. Parole Comm'n, Civ. Action No. 06-2133

(CKK), 2007 WL 1232190, at *2 (D.D.C. Apr. 26, 2007) (citing cases); accord Leach v. U.S.

Parole Comm’n, 522 F. Supp. 2d 250, 251 (D.D.C. 2007); Hammett v. U.S. Parole Comm’n, Civ.

Action No. 10-0442 (JDB), 2010 WL 1257669, at *1 (D.D.C. Apr. 2, 2010) (observing that

“[t]his argument, and similar separation of powers arguments, have been raised often and

rejected each time.”). Accordingly, the petition for a writ of habeas corpus is denied. A separate

Order accompanies this Memorandum Opinion.

                                                    SIGNED:   EMMET G. SULLIVAN
                                                    UNITED STATES DISTRICT JUDGE

Date: February 10, 2011